Order entered January 18, 2017




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-16-00832-CR

                    NATHANIEL ALEXANDER CALDWELL, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-81946-2015

                                               ORDER
        Before the Court is appellant’s January 11, 2017 third motion for an extension of time to

file his brief. We GRANT appellant’s motion and ORDER the brief received on January 11,

2017 filed as of the date of this order.


                                                          /s/   LANA MYERS
                                                                JUSTICE